NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager Small Cap Value Fund Supplement dated July 11, 2011 to the Summary Prospectus dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the table following “Portfolio Management – Portfolio Managers” is deleted and replaced with the following: Portfolio Manager Title Length of Service William W. Priest Chief Executive Officer, Co-Chief Investment Officer and the cofounder of Epoch Since April 2004 David N. Pearl Executive Vice President, Co-Chief Investment Officer and Lead Portfolio Manager Since April 2004 Michael A. Welhoelter, CFA Managing Director and Portfolio Manager Since June 2005 Janet Navon Managing Director and Co-Portfolio Manager Since February 2007 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
